UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7905



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY ROY DRAKE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CR-98-211, CA-01-195-1)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Roy Drake, Appellant Pro Se.       Sandra Jane Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony Roy Drake seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001)

and denying reconsideration of that order.    We have reviewed the

record and the district court’s opinion accepting the recommen-

dation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   See United States

v. Drake, Nos. CR-98-211; CA-01-195-1 (M.D.N.C. Sept. 5 & Oct. 17,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2